Public Utilities Commission, No. 09-119-EL-AEC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion for leave to intervene as appellee of the Office of the Ohio Consumers’ Counsel, the motion for leave to intervene as appellee of The Ohio Energy Group, the motion for leave to intervene as appellee of Ormet Primary Aluminum Company, and the motion for leave to intervene as appellee of Industrial Energy Users-Ohio or, in the alternative, notice of its filing of an amicus brief,
It is ordered by the court that the motions for leave to intervene are granted.